Citation Nr: 0818176	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  06-07 228A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a compensable evaluation for sinusitis.

2.  Entitlement to a compensable evaluation for a residual 
scar from a right lumbar area cyst excision.

3.  Entitlement to a disability rating in excess of 10 
percent for a chronic right inguinal hernia strain.

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
bilateral hip disorder.

5.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
cognitive disorder.


REPRESENTATION

Appellant represented by:	Virginia A. Gerard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from March 1988 to 
September 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.


FINDINGS OF FACT

1.  The veteran's sinusitis is not manifested by one or two 
incapacitating episodes per year requiring prolonged 
antibiotic treatment; or three to six non-incapacitating 
episodes per year characterized by headaches, pain, and 
purulent discharge or crusting.

2.  The veteran's scar is superficial and measures 2 x 0.5 
centimeters.  It is not deep, unstable, or painful, and does 
not result in limitation of motion.

3.  There is no evidence of a small recurrent postoperative 
hernia, or an un-operated irremediable hernia, that is not 
well supported by truss or is not readily reducible

4.  In a February 1990 rating decision, the RO denied 
entitlement to service connection for a bilateral hip 
disorder.  The veteran was notified of that decision; 
however, he did not appeal.

5.  In a March 1998 rating decision, the RO denied 
entitlement to service connection for a cognitive disorder.  
The veteran was notified of that decision; however, he did 
not appeal.

6.  The evidence added to the record since the February 1990 
and March 1998 rating decisions is either duplicative or 
cumulative of previously considered evidence or it does not 
raise a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for sinusitis have 
not been met.  38 U.S.C.A §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.16, 4.97, 
Diagnostic Code 6512 (2007).

2.  The criteria for a compensable rating for a residual scar 
from a right lumbar area cyst excision have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7801-7805 (2007).

3.  The criteria for a disability rating in excess of 10 
percent for chronic right inguinal hernia strain have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114 
Diagnostic Code 7338 (2007).

4.  The February 1990 rating decision holding that service 
connection for a bilateral hip disorder was not warranted is 
final.  38 U.S.C.A. §§ 1131, 7104 (West 2002); 38 C.F.R. § 
20.1103 (2007).

5.  The March 1998 rating decision holding that service 
connection for a cognitive disorder was not warranted is 
final.  38 U.S.C.A. §§ 1131, 7104 (West 2002); 38 C.F.R. § 
20.1103 (2007).

6.  New and material evidence has not been received to reopen 
the claims of service connection for a bilateral hip disorder 
and a cognitive disorder.  38 U.S.C.A. §§ 5107, 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by December 2004, February 2005, and March 2006 
letters, with respect to the claims of entitlement to 
increased disability ratings and the requirement to submit 
new and material evidence.  The March 2006 letter also 
indicated that in determining a disability rating, the RO 
considered evidence regarding nature and symptoms of the 
condition, severity and duration of the symptoms, and the 
impact of the condition and symptoms on employment.  The 
evidence that might support a claim for an increased rating 
was listed.  The veteran was told that ratings were assigned 
with regard to severity from 0 percent to 100 percent, 
depending on the specific disability.  In any event, the 
Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008) clarified VA's notice obligations in increased 
rating claims.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   With respect to the claims for increased 
disability ratings, the veteran has been afforded the 
information necessary to advance any contention by means of 
the December 2004, February 2005, and March 2006 letters.  As 
such, the veteran was aware and effectively notified of 
information and evidence needed to substantiate and complete 
his claims of entitlement to increased disability ratings.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Additionally, the 
veteran has been afforded the information necessary to 
advance any contention regarding what constitutes new and 
material evidence to reopen a claim of service connection for 
post-traumatic stress disorder by means of the December 2004 
and February 2005 letters.  As such, the veteran was aware 
and effectively notified of information and evidence needed 
to substantiate and complete his claims to reopen previously 
adjudicated matters. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); see also Kent v. Nicholson, 20 Vet. App. 1 (2006).

Because a preponderance of the evidence is against the 
claims, any potentially contested issue regarding a 
downstream element is rendered moot.  Again, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in December 2004 and 
February 2005, prior to the adjudication of the matter in 
June 2005. 

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the December 2004, February 2005, and March 2006 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment records from Penrose-
St. Francis Healthcare System and Walter C. young, M.D., and 
VA examination reports dated in January 1990, March 1992, 
June 1997, January 2001, June 2005, and August 2005.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

I. Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2007).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2007).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45 (2007).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability and held: "Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

More recently, however, the United States Court of Appeals 
for Veteran Claims determined that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  
Moreover, staged ratings are appropriate in any increased-
rating claim in which distinct time periods with different 
ratable symptoms can be identified.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2007).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Sinusitis

The veteran's sinusitis is rated as noncompensably disabling 
under the provisions of 38 C.F.R. § 4.97, Diagnostic Code 
6512, for chronic frontal sinusitis.  Under the General 
Rating Formula for Sinusitis, a noncompensable rating is 
warranted when sinusitis is detected by X-ray only.  A 10 
percent rating is warranted when there are one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (last four to six weeks) antibiotic treatment; or, 
three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A Note after the General Rating 
Formula notes that an incapacitating episode of sinusitis 
means one that requires bed rest and treatment by a 
physician.

The Board finds that the veteran's sinusitis does not warrant 
a compensable rating. Upon VA examination, in May 2005, the 
veteran only reported experiencing a sinus infection every 
few years, which lasted 10 to 15 days.  His infections rarely 
required the use of antimicrobial therapy.  Additionally, the 
veteran only reported experiencing sinus headaches once or 
twice a year.  Physical examination revealed normal nasal 
mucosa and a midline septum.  There was no evidence of 
exudate, polyps, or obstruction.  

Given the medical evidence, the Board finds that the 
symptomatology required for a 10 percent rating have not been 
met. There is no evidence of any incapacitating episodes of 
sinusitis requiring prolonged antibiotic treatment, or; three 
to six non-incapacitating episodes per year of sinusitis 
characterized by headaches and pain or crusting.  Therefore, 
entitlement to a compensable evaluation for sinusitis, 
pursuant to Diagnostic Code 6512, is not warranted.

The preponderance of the evidence is against the award of a 
compensable disability rating for sinusitis and the benefit 
of the doubt doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

Scar

The veteran alleges entitlement to a compensable evaluation 
for his residual scar from a right lumbar area cyst excision.  
In May 2005, the veteran was afforded a VA examination, which 
demonstrated a 2 x 0.5 centimeter long scar.  The scar was 
barely visible, flat, well-healed, non-tender, and non-
adhering.  

Scars are rated under the provisions of 38 C.F.R. § 4.118 
(schedule of ratings-skin), Diagnostic Codes 7800 through 
7805.  Under the provisions of 38 C.F.R. § 4.118, scars other 
than the head, face or neck are rated under Diagnostic Codes 
7801 through 7805.

The veteran's scar is located other than on the head, face, 
or neck, it has not been described as deep, nor does it cause 
limited motion, and the affected skin surface area is not 
large enough to warrant even the minimum 10 percent rating 
available under Diagnostic Code 7801.  A 10 percent rating 
requires that the scar exceed 6 square inches in terms of 
skin surface area covered.  A compensable evaluation is also 
not warranted under Diagnostic Code 7802 because the affected 
skin surface area is not 144 square inches or more. 

With respect to Diagnostic Code 7803, it provides for a 
single 10 percent rating where the scar is superficial and 
unstable.  Note (2) to Diagnostic Code 7803 provides that an 
unstable scar is one where there is frequent loss of covering 
of skin over the scar.  A review of the record, however, 
fails to reveal evidence that the veteran's scar is unstable.  
Additionally, physical examination did not demonstrate a 
superficial scar that was painful on examination, such as to 
warrant the single 10 percent rating permitted by Diagnostic 
Code 7804.

Finally, Diagnostic Code 7805 permits evaluation based on 
limitation of function of the affected part.  As noted, the 
VA examiner indicated that the veteran's scar was non-
adherent; therefore, it does not result in lumbar spine 
limitation.  Accordingly, a compensable evaluation is not 
warrant under Diagnostic Code 7805.  

In summary, a compensable evaluation is not warranted for the 
veteran's residual scar from a right lumbar area cyst 
excision and the benefit of the doubt doctrine is not 
applicable in the instant appeal.

Right Inguinal Hernia

The veteran's service-connected chronic right inguinal hernia 
strain has been rated as 10 percent disabling pursuant to 38 
C.F.R. § 4.114, Diagnostic Code 7338.  Diagnostic Code 7338 
provides a noncompensable evaluation for a small reducible 
inguinal hernia; for one that is without true hernia 
protrusion; and for any preoperative inguinal hernia that is 
remediable.  A 10 percent evaluation is appropriate for a 
recurrent postoperative hernia that is readily reducible and 
well supported by a truss or belt.  A 30 percent evaluation 
is appropriate for a small recurrent postoperative hernia, or 
an un-operated irremediable hernia, that is not well 
supported by truss or is not readily reducible.  A 60 percent 
evaluation is appropriate for a large postoperative recurrent 
hernia that is considered inoperable, that is not well 
supported under ordinary conditions, and that is not readily 
reducible.  

Taking into account all relevant evidence, the Board finds 
that a rating in excess of 10 percent for chronic right 
inguinal hernia strain is not warranted.  Upon VA examination 
in May 2005, the veteran indicated that he experiences 
intermittent pain four to six times a year, lasting one to 
seven days.  He denied experiencing any flare-ups, which 
required bed rest.  Physical examination revealed that the 
right inguinal area was not tender to palpation.  Rather, 
there was no evidence of a hernia.  

In light of these findings, the Board finds that the veteran 
is not entitled to the next higher evaluation of 30 percent 
because there is no evidence of a small recurrent 
postoperative hernia, or an un-operated irremediable hernia, 
that is not well supported by truss or is not readily 
reducible.  

Because the preponderance of the evidence is against a 
disability rating in excess of 10 percent for chronic right 
inguinal hernia strain, the benefit of the doubt doctrine 
cannot be applied.

Extraschedular

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  There is no indication in the record that the 
schedular evaluations are inadequate to evaluate the average 
industrial impairment due to the disabilities at issue.  The 
veteran has not required frequent hospitalization for his 
right inguinal hernia, sinusitis, and scar disabilities and 
the manifestations of these disabilities are those 
contemplated by the schedular criteria.  Therefore, referral 
of this case for extra- schedular consideration is not in 
order.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

II.  New and Material 

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is furnished with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).

For claims such as this one, filed on or after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2007).

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

In February 1990, the RO denied entitlement to service 
connection for a bilateral hip disorder because there was no 
post-service evidence of a chronic bilateral hip disorder.  
At that time, the medical evidence of record included the 
veteran's service medical records, a January 1990 VA 
examination report, and post-service VA treatment records. 
The RO acknowledged the veteran's complaints of chronic hip 
pain during service; however, upon VA examination in January 
1990 the veteran exhibited full range of motion of the hips 
and x-rays were negative for any abnormality.  Absent any 
clinical findings, the examiner diagnosed the veteran as 
having stress fracture of the hips; however, he indicated 
that there was insufficient evidence to warrant a diagnosis 
of any acute or chronic disorder or residuals thereof.  As 
there was no post-service diagnosis of a chronic disorder, 
the RO held that service connection was not warranted for a 
bilateral hip disorder.  The February 1990 rating decision is 
final and not subject to revision on the same factual basis.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2007).

In March 1998, the RO denied entitlement to service 
connection for a cognitive disorder because there was no 
evidence in the record of a cognitive disorder in service, 
within the presumptive period, or of a nexus to service.  
Rather, the probative medical evidence of record indicated 
that the veteran's cognitive disorder began after the 
veteran's period of active duty.  At that time, the medical 
evidence of record included the veteran's service medical 
records, post-service VA and private treatment records, and a 
June 1997 VA examination report.  Service medical records 
were absent a diagnosis or treatment for a cognitive 
disorder.  Post-service treatment records demonstrated that 
the veteran sustained several head injuries, particularly in 
March 1995 during a motor vehicle accident.  Upon VA 
examination in June 1997, the veteran was diagnosed as having 
a cognitive disorder, attributable to a closed head injury 
sustained in the March 1995 motor vehicle accident.  The 
March 1998 rating decision is final and not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103 (2007).

In July 2004, the veteran filed an application to reopen his 
claims of service connection for a bilateral hip disorder and 
a cognitive disorder.  As noted, a final prior decision may 
be reopened and the disposition reviewed if new and material 
evidence is presented or secured.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.  As noted, the evidence associated with the 
claims folder at the time of the February 1990 an March 1998 
rating decisions the veteran's service medical records, an 
January 1990 and June 1997 VA examination reports, and post-
service VA and private treatment records.  

The additional evidence received since the last final 
decisions in February 1990 and March 1998 includes VA 
treatment records.  With respect to the claim of entitlement 
to service connection for a bilateral hip disorder, the 
additional medical evidence fails to demonstrate a current 
chronic disorder attributable to service.  With respect to 
the veteran's claim of entitlement to service connection for 
a cognitive disorder, the additional medical evidence of 
record fails to demonstrate nexus to service.  In June 2005, 
the RO held that new and material evidence had not been 
presented to reopen the claims for service connection for a 
bilateral hip disorder and a cognitive disorder.

In summary, the Board finds that the additional evidence 
submitted by the veteran or otherwise associated with the 
claims folder since the last final February 1990 and March 
1998 rating decision is either duplicative or cumulative of 
previously considered evidence or it does not raise a 
reasonable possibility of substantiating the claim.  Again, 
no probative evidence has been received that demonstrates 
that the veteran's has a current chronic bilateral hip 
disorder attributable to service or that his current 
cognitive disorder is attributable to service.  The Board 
concludes that new and material evidence has not been 
submitted and the claims of service connection for a 
bilateral hip disorder and a cognitive disorder are not 
reopened.  38 C.F.R. § 3.156(a).
















ORDER

Entitlement to a compensable evaluation for sinusitis is 
denied.

Entitlement to a compensable evaluation for a residual scar 
from a right lumbar area cyst excision is denied.

Entitlement to a disability rating in excess of 10 percent 
for a chronic right inguinal hernia strain is denied.

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for a bilateral 
hip disorder.

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for a cognitive 
disorder.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


